DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4-10, previously withdrawn from consideration as a result of a restriction requirement, contain all the limitations of allowable claim 1. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed 11 may 2021, is hereby withdrawn and claims 4-10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,
The primary reason for allowance for this claim is the inclusion of the limitations of a medium transport device comprising: 
a medium transport path that transports a medium, the medium transport path extending in a direction intersecting a vertical direction; 
a first roller pair that imparts a feeding force to a medium in the medium transport path; 
a second roller pair that imparts a feeding force to a medium in the medium transport path, the second roller pair being disposed downstream relative to the first roller pair in a medium transport direction; and 
a medium detection unit that detects a medium by using detection light intersecting the medium transport path, the medium detection unit being disposed between the first roller pair and the second roller pair in the medium transport path, wherein 
the medium detection unit is a component constituting an optical path of the detection light, and includes a first optical element disposed on an upper side of the medium transport path and a second optical element disposed on a lower side of the medium transport path so as to face the first optical element, 
the second optical element has a facing surface that faces the first optical element, the facing surface being located at a position that is not in contact with a medium nipped by both the first roller pair and the second roller pair, and 
a medium feeding direction by the first roller pair is a direction by which a leading edge of a medium fed out abuts a position upstream in the medium transport direction relative to a position where the detection light is received on the facing surface.

	
Regarding claims 2-16,
These claims are allowable due to their dependency on claim 1. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853